DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and 20 in the reply filed on 8/31/2021 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling member configured to couple in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan (CN106973534A) in view of Ryu (US2018/0031919A1).
Duan reads on the claims as follows (refer especially to Figs. 1-4; limitations not disclosed by Duan are crossed out, below):
Claim 1. A display apparatus comprising: 
a main frame (together: 12, 30, 40); 
a magnet (part of 20; see para. [0046]-[0048]) movably positioned 
a light emitting diode (LED) module assembly (11 with modules 13) detachably positioned on the main frame, the LED module assembly comprising: 
a plurality of LED modules (13); and 
a support frame (11) on which the plurality of LED modules are installed, the support frame comprising a magnetic material (the magnet of 20) 
a power cable (not show, but clearly required) configured to supply power to the plurality of LED modules; and 


Duan utilizes a magnetic connection member, to connect support frame 11 to the main frame. However, the magnet is movably held to the support frame, and using a magnetic force to rotate the magnet causes a screw to move within a corresponding hole within frame 12, thereby bringing frames 
Ryu discloses a display in which LED panels 10-1 to 10-6 are attached to a support frame 121 using a magnetic connection device comprising a magnetic material 13 on the LED panels and an a movable magnet 121b1 provided in a boss 121b2, such that when the magnet moves towards the magnetic material to be coupled with the magnetic material, the LED module is magnetically coupled with the support frame by a magnetic coupling force between the magnet and the magnetic material, and when the magnet moves away from the magnetic material to be separated from the magnetic material, the LED module assembly is separated from the support frame (see Figs. 8-12). Ryu also discloses a cover 123 on the back of the display, and connectors for a power cable can be clearly seen through an opening in the cover, in Fig. 2B.
In view of the teachings of Ryu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus of Duan, by replacing the magnetic connection device 20 with one as taught by Ryu. More specifically, on frame 11 could be provided a magnetic projection, and on frame 12 could be provided a boss having therein a movable magnet, operating in the same manner as taught by Ryu. One of ordinary skill in the art would have found it obvious to do so, as a matter of replacing one known mechanism with another known mechanism achieving the same result. Although in Ryu the magnetic connection mechanism is utilized to connect the LED panels to the support frame, one of ordinary skill in the art would have found it obvious that the connection mechanism taught by Ryu is equally useful to connect a support frame to a main frame, as the principle of operation does not change. 
Regarding the power cable and the cover, Ryu implicitly discloses the presence of a power cable, as mentioned above. In Duan there is a box provided on frame 30, which has a cover, and appears to have connectors therein as seen in Fig. 7. It would have been obvious to one of ordinary skill in the art to provide 
Regarding claim 5, Duan does not disclose how the LED panels 13 are attached to frame. As mentioned above, Ryu discloses a magnetically-actuated connection mechanism for connecting an LED panel to a support frame, the LED panels comprising a protrusion 13.
In view of the teachings of Ryu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the LED panels of Duan to the support frame 11 using the technique taught by Ryu, as a matter of applying a known technique to improve a similar device, with predictable results.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Ryu, and further in view of Official Notice.
The coupling member is interpreted under 35 U.S.C. 112(f) as being a double-sided adhesive tape or equivalent structure, as per para. [0068] of the specification. Duan does not mention such a coupling member used to attach the panels 13 to the frame 11.
The examiner takes official notice of the fact that it is very well known in the art to attach displays to a frame of an electronic device using a double-sided adhesive tape.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a double-sided adhesive tape as part of securing the LED panels to the frame 11. For example, such a tape could be used to temporarily hold the panels in place until a more permanent fastener is engaged between the LED panels and the frame 11, or as the sole means to secure the panel to the frame, as one choice among known fastening methods in the art.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Ryu and further in view of Kanno (US2020/0389987A1).
Duan as modified in view of Ryu renders obvious the claimed invention, as discussed above. However, Duan does not disclose the attachment method claimed in claims 6 and 7.
Kanno shows that it is known in the art to attach an LED panel (1000) to a support frame (5) by means of a connection mechanism having a projection (see Fig. 4; part having threads 301) on the LED panels. The support frame has a corresponding insertion hole having a threaded inner surface (adjustment screw 61 has a threads corresponding to threads 301; see Fig. 5).
In view of the teachings of Kanno, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the LED panels of Duan to the support frame 11 using the technique taught by Kanno, as a matter of applying a known technique to improve a similar device, with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729